DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose:
Claims 1&8:
“applying, as input to a trained deep neural network, the current image and a corresponding one of the multiple candidate end effector motion vectors;
generating, over the trained deep neural network, a corresponding grasp measure for the corresponding one of the multiple candidate end effector motion vectors, the corresponding grasp measure being generated based on the application of the current image and the corresponding one of the multiple candidate end effector motion vectors to the trained deep neural network;
selecting a given one of the multiple candidate end effector motion vectors, wherein selecting the given one is based on the generated corresponding grasp measure, for the given 
in response to selecting the given one of the multiple candidate end effector motion vectors:
generating an end effector command that conforms to the given one of the multiple candidate end effector motion vectors; and
providing the end effector command to one or more actuators of the robot to cause movement of the end effector from the current pose to a new pose.”
The prior art does not disclose:
Claim 16:
“an image for a corresponding instance of time of the grasp attempt, the image capturing a robotic end effector of the robot and one or more environmental objects at
the corresponding instance of time, and
an end effector motion vector defining motion of the end effector to move from an instance of time pose of the end effector at the corresponding instance of time to a final pose of the end effector for the corresponding grasp attempt,
determining a positive grasp success label, for the grasp attempt, responsive to determining both:
that the grasp attempt resulted in successful grasp, by the end effector, of an object, and
that the grasped object is of a particular classification; and
defining training example output, for the training example, that includes the determined positive grasp success label; and
training a deep neural network based on the training example.”

The invention is useful for causing movement of an end effector from a current pose to a new pose.
The closest prior art is US 20170151667.


Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

	
	/RONNIE M MANCHO/            Primary Examiner, Art Unit 3666